DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 13-15, 17-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al (2014/0100451) in view of Anderson et al (WO 2013/028612).
Regarding claim 1, Tolkowsky et al disclose a method of evaluating a vessel system of a patient to recommend an intervention for the patient, the method comprising: obtaining, at a processor, pressure measurements from a pressure-sensing guidewire positioned within a vessel of the patient while the pressure-sensing guidewire is moved longitudinally through the vessel from a first position to a second position, the pressure-sensing guidewire comprising a proximal portion, a distal portion ([0026], [0457]); determining, based on the pressure measurements, a plurality of pressure ratios along a length of the vessel with a lesion (lesion = stenosis [0019], FFR = pressure ratio ([0024], plurality of locations [0193]); obtaining, at the processor, external image data of the vessel (extraluminal image [0193]); co-registering, with the processor, the plurality of pressure ratios with the external image data to produce co-registered pressure ratios (fig.4, co-registering the index (ffr) [0351];[0231];[0472]); determining, with the processor, spatial information from the external image data of at least one of the vessel or the lesion within the vessel (endoluminal data points, abstract, [0468]); calculating, with the processor, a disease quantification score, the disease quantification score indicating whether to perform a first surgical procedure or a second surgical procedure at a region of interest within the vessel (luminal-flow-related index and determining the type of treatment based on a threshold level; [0028]), wherein the calculating comprises: determining an image-based score based on the spatial information (luminal-flow-related index of subject is at least partially determined by performing image processing on the angiographic image, 
However, Anderson et al teach in the same medical field of endeavor, pressure measurements from both a pressure-sensing instrument and a pressure-sensing guidewire positioned within a vessel of the patient and the pressure sensor coupled to the distal portion (instruments 130 and 132, p.8, ll.9-14, p.10, ll.5-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wires and instruments currently produced by Volcano Corp with the pressure-sensing instrument and the pressure-sensing guidewire of Volcano Corp as set forth by Anderson et al as it would provide a known configuration of the device to provide pressure data as set forth.
Regarding claims 2 and 14, Tolkowsky et al disclose wherein the external image data of the vessel comprises a two-dimensional angiographic image (abstract).

Regarding claim 4, Tolkowsky et al disclose wherein determining whether to perform the first surgical procedure or the second surgical procedure comprises: interpreting, by the processor, the external image data of the vessel; and identifying on or more lesions within the vessel ([0028];[0034]).
	Regarding claims 5 and 17, Tolkowsky et al disclose wherein the spatial information comprises at least one of a degree of occlusion of the lesion (severity of stenosis i.e., narrowing and/or occlusion, [0019]); length of the lesion (fig.4) and a location of the lesion ([0027]). 
Regarding claims 7 and 18, Tolkowsky et al disclose wherein the disease quantification score is based on patient history information and the image data (patient history is used as an input [0065];[0438]).
 Regarding claim 9, Tolkowsky et al disclose wherein a recommendation for a first procedure is displayed when the disease quantification score is below a threshold ([0028]).
Regarding claim 13, Tolkowsky et al disclose a system for generating an intervention recommendation for treating a vessel of a patient, comprising: a pressure-sensing guidewire comprising a proximal portion, a distal portion, and a pressure sensor ([0026],[0457]); a memory for storing data and instructions; and a processor in communication with the memory, 
However, Anderson et al teach in the same medical field of endeavor, pressure measurements from both a pressure-sensing instrument and a pressure-sensing guidewire positioned within a vessel of the patient and the pressure sensor coupled to the distal portion (instruments 130 and 132, p.8, ll.9-14, p.10, ll.5-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wires and instruments currently produced by Volcano Corp with the pressure-sensing instrument and the pressure-sensing guidewire of Volcano Corp as set forth by Anderson et al as it would provide a known configuration of the device to provide pressure data as set forth.
Regarding claim 19, Tolkowsky et al obtain additional pressure measurements from the pressure-sensing instrument (wherein some of the pressure measurements are considered “additional pressure measurements” [0026], [0457]); and modify the disease quantification score based on pressure measurements (score is changed and determination whether reached a threshold based on the pressure ratios; [0028]), but fail to explicitly disclose obtain additional 
However, Anderson et al teach in the same medical field of endeavor, obtain additional pressure measurements from the pressure-sensing instrument and the pressure-sensing guidewire (the instruments 130 and 132 monitor pressure within the vessel for each pullback or push through, p.10, ll.5-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of pressure measurements and additional pressure measurements of Tolkowsky et al with the additional pressure measurements of the pressure-sensing instrument and the pressure-sensing guidewire as it would provide a more complete acquisition of data to enhance determination of the disease quantification score.
Regarding claims 21 and 22, Tolkowsky et al disclose wherein the graphical representation of the disease quantification score comprises a numerical value of the disease quantification score (fig.4).
Claims 11, 12, 16, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al (2014/0100451) in view of Anderson et al (WO 2013/028612) as applied to claims 1, 13 and 19 above, and further in view of Lavi et al (2015/0265162).
Regarding claims 11, 12, 16, 20 and 23, Tolkowsky et al as modified by Anderson et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the disease quantification score comprises a SYNTAX score and wherein the first surgical procedure comprises a percutaneous coronary intervention and the second surgical procedure comprises a coronary artery bypass graft as well as additional vessels with lesions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disease quantification score, treatment options, pressure ratios along a plurality of locations along the lumen and coronary determinations of Tolkowsky et al as modified by Anderson et al with a SYNTAX score as it would provide use of a well-known and established grading system to evaluate the complexity and prognosis of patients and with the first and second surgical procedures of Lavi et al as it would provide well-known treatment procedures for a coronary artery and with identifying one or more additional vessels and lesions and the relative effect on blood flow as it would provide a complete understanding of lesions within the patient and weigh lesions in segments differently based on significance in order to maximize the effect of treatment.
Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states Tolkowsky and Anderson, alone or in combination, simply do not disclose or suggest “determining an image-based score based on the spatial modifying the image-based score by a factor determined based on the co-registered pressure ratios at the region of interest, wherein the factor is representative of an effect of the lesion on a blood flow along the length of the vessel.”
Examiner’s position is the claim amendments do not overcome the prior art of record.  Applicant has not provided any specific reasons as to why the cited prior art fail to disclose the amended limitations. 
Tolkowsky discloses calculating, with the processor, a disease quantification score, the disease quantification score indicating whether to perform a first surgical procedure or a second surgical procedure at a region of interest within the vessel. The luminal-flow-related index corresponds to the disease quantification score and indicating whether to perform a first or second surgical procedure is based on determining whether the score exceeds a threshold level ([0028]).
Tolkowsky discloses wherein the calculating comprises: determining an image-based score based on the spatial information.  The luminal-flow-related index (corresponding to the disease quantification score) of subject is at least partially determined by performing image processing on the angiographic image (abstract); a set of angiographic images of the lumen is acquired, and the geometry of the lumen is determined automatically and blood flow velocity and geometry are used to determine a current flow-related parameter of the lumen at the give location (corresponding to image-based score based on the spatial information) ([0027]); and 
Tolkowsky discloses modifying the image-based score by a factor determined based on the co-registered pressure ratios at the region of interest (FFR), wherein the factor is 
Regarding claim 13, Applicant states for at least the same reasons described above, a prima facie case of obviousness cannot be established with respect to the amended claim.
Examiner’s position is the prior art of Tolkowsky and Anderson disclose the amended limitations as discussed with respect to claim 1 and as addressed in the body of the rejection of claim 13.
Applicant states claims 2-5, 7, 9, 14, 15, 17-19, 21 and 22 depend from and add additional features to independent claims 1 and 13.  For at least the same reasons, a prima facie case of obviousness cannot be established.
Examiner’s position is the dependent claims are rendered obvious in view of the cited prior art for at least the same reasons as set forth with respect to claims 1 and 13.  No specific arguments or remarks has been presented with respect to the limitations of the dependent claims.
Applicant states claims 11, 12, 16, 20 and 23 variously depend from and adds additional features to independent claims 1 and 13.  Applicant states Lavi does not affect the deficiencies as set forth with respect to claims 1 and 13.  Thus, Tolkowsky, Anderson and Lavi even when combined, do not disclose or suggest all of the recited features of independent claims 1 and 13, and therefore claims 11, 12, 16, 20 and 23 as well.  
Regarding claims 11, 12, 16, 20 and 23, Examiner’s position is the claims are rendered obvious in view of the cited prior art for at least the same reasons set forth with respect to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793